DETAILED ACTION
Applicant’s preliminary amendments, filed September 30, 2019, is fully acknowledged by the Examiner. Currently, claims 1-4, 7-10 and 12-23 are pending with claims 5, 6, 11 and 24 cancelled, and claims 3, 4, 7, 9, 10, 12-16, 18 and 20-23 amended. The following is a complete response to the September 26, 2022 Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-4, 7, 8, 10 and 12-23 in the reply filed on September 26, 2022 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 18 and 20-22, each claim recites the limitation of “optionally” therein. The Examiner is of the position that the scope of each claim is indefinite in view of the “optionally” language and further in view of the further alternative language set forth in each claim (see MPEP 2173.05(h)). For example, claim 14 sets forth optional requirements of the deformable member, but then further sets forth a list of options of a) and b) therein. A similar fact pattern for claims 18 and 20-22 with the multiple alternatives contained within the “optionally” clauses. The Examiner is of the position that one of ordinary skill would not be reasonably apprised as to what the scope of each of claims 14, 18 and 20-22 would be given the compounding alternative limitations required by the manner in which the claims are drafted. The Examiner respectively requests Applicant clearly establish in the claims what the desired alternatives for each claim would be in order to render the scope of each claim as definite. Appropriate correction is required.
	Regarding claims 12, 15, 17 and 21, each claim recites the limitation of “preferably” therein. The Examiner is of the position that the recitation of “preferably” renders the scope of the claim as indefinite given that it is unclear if these “preferable” limitations are actually required structural/functional features of each claim, or are optional limitation that need not be part of the claimed invention. The Examiner respectfully requests Applicant amend each claim to clarify the structural/functional features that are positively intended to be part of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 12-15, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid, JR. (US Pat. Pub. 2013/0178841 A1).
Regarding claim 1, Reid provides for an ablation probe suitable for insertion through the working channel of an intraluminal delivery device (see figure 1) comprising an applicator arranged to apply radiation to heat surrounding tissue (radiating section 42), a feeding cable arranged to supply electromagnetic energy to the applicator (feed line 20), a first coolant flow path via which coolant is able to flow (see figure 5A/5B with the inlet path at 514), a deformable member arranged to move between an insertion configuration in which insertion of the probe is facilitated and a deployed configuration (see figure 5B with the deformable member formed by the retractable sheath 500 being retractable), a second coolant path, via which coolant is able to flow, the second coolant path being provided by the deformable member when in the deployed configuration (516), wherein a combination of the first and second coolant paths form a coolant circuit arranged to deliver a flow of coolant towards and away from the applicator (via 514/516 forming an inlet/outlet loop to/from the applicator), wherein coolant is able to flow: towards the applicator via the first coolant path and away from the applicator via the second coolant path (see figures 5A/5B with the flow 524 being towards and applicator and 546 being away from the applicator), and a tube arranged to house a distal portion of the feeding cable (512 with the cable 20 passing therein), wherein the deformable member surrounds at least part of the tube (with 516 being around 512), and the tube is formed from an elastic material (as in figure 5B with 512 being elastic due to its ability to collapse/expand), wherein the ablation probe comprises :a. a needle portion adapted to be inserted into tissue during use (see figures 4 and 5A-B where the portion distal to 306 is the needle portion), the needle portion comprising: the deformable member (portion formed by 500), the applicator (including 42), the distal portion of the feeding cable (distal portion of feed line 20), at least part of the tube housing the distal portion of the feeding cable (again via 20 being within 512), and a distal portion of the first coolant path (a distal portion of the path through 514), and b. a catheter portion (portion at 306) comprising a proximal portion of the feeding cable (a proximal portion of 20 coincident with the portion at 306), a proximal portion of the first coolant path (via the portion of 514 that connects to the distal portion of 514 defined above), and a non-deformable coolant conduit (the proximal portion of 516 coincident with 306), wherein the deformable member is fluidly connected to the non- deformable coolant conduit at a boundary between the needle portion and the catheter portion (via the deformable member being fluidly coupled to the portion along 306 at a defined boundary between the retractable sheath and the portion at 306).
Regarding claim 2, Reid provides that the distal portion of the feeding cable has a distal cross sectional size (see figure 2D with a cross section size at 50), and the proximal portion of the feeding cable has a proximal cross sectional size (a cross section size of 20 coincident with 306), wherein the distal cross sectional size is less than the proximal cross sectional size (the size at 50 would be less than the entire size of 20).
Regarding claim 3, Reid provides that the tube is formed from an electrically conductive material (see [0065] providing for a metal material coating for the parts of sheath 500 of which 512 is a part).
	Regarding claim 4, Reid provides that the second coolant path is provided only by the deformable member along at least a portion of a length of the probe (given that the portion shown in figure 5A/B are only along a portion of the entirety of the probe, the second path at 516 would only be along a portion), b) the deformable member is fluidly connected to a distal end of the first coolant path (via the fluid passing through the deformable member to be connected to the path at 514), or c) a greatest cross sectional size of the needle portion is less than a greatest cross sectional size of the catheter portion (see figures ¾ with the greatest extent of the distal needle portion as defined above being less than that at 306).
Regarding claim 10, Reid provides that the deformable member is arranged to at least partly surround the applicator in the deployed configuration (via the formable member at 500 functioning to partially surround at portion of 42 in a non-completely retracted position).
	Regarding claim 12, Reid provides a bridging member arranged to couple the applicator to the tube housing the distal portion of the feeding cable, wherein the bridging member comprises a bridging tube surrounding a part of the tube and a part of the applicator so that it bridges the connection between them, and preferably wherein a tight fit is provided between the bridging tube and each of the tube and applicator so as to form a friction fit between them.
Regarding claim 13, Reid provides that the deformable member comprises one or more elongate deformable channels running along the length of the ablation probe (formed by the one or more of 514/516).
Regarding claim 14, Reid provides that the deformable member is arranged to expand to a maximum threshold size in the deployed configuration (via the expansion of 500 to the furthest expanded position as in figure 3A). 
	Regarding claim 15, Reid provides for a coupling member (the portion of the device joining 500 to 306), the coupling member arranged to couple the deformable member to the applicator (again, via the mechanical/structural joining of 500 to 306), and wherein the coupling member is shaped to form a mechanical coupling with the applicator (via the mechanical joining discussed above). 
Regarding claim 22, Reid provides that the deformable member is a second deformable member (510 is a second, outer member), the ablation probe further comprising a first deformable member arranged to move between an insertion configuration in which insertion of the probe is facilitated and a deployed configuration (first, inner member 515), wherein the first coolant path is provided at least partly by the first deformable member when in the deployed configuration (path 514 is within 515 as in figures 5A/B). 
Regarding claim 23, Reid provides that the ablation probe of claim 1 is suitable for delivery through the working channel of the intraluminal delivery device when such is one of an endoscope, a bronchoscope or a lung navigation system. The Examiner notes that the intraluminal delivery device is set forth in the preamble of clam 1 as a functionally claimed feature of the probe through which the probe only need be “suitable for insertion through”. It is the Examiner’s position that the probe of Reid is capable of being inserted through a working channel of at least one of the claimed devices in claim 23. Thus the functional recitation(s) in claim 23 fail to structurally distinguish the claimed probe over the prior art device of Reid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, JR. (US Pat. Pub. 2013/0178841 A1) as applied to claim 1 above, and further in view of Vitullo et al. (US Pat. Pub. 2005/0245920 A1).
Regarding claim 7, Reid fails to specifically provides for a connector arranged to mechanically and electrically splice the distal portion of the feeding cable to the proximal portion of the feeding cable. Vitullo, however, provides for an exemplary cooled microwave device that includes a mechanical/electrical splice in a feed cable (see element 34). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a splice as in Vitullo between the proximal and distal portions of the feeding cable to provide for an exemplary manner of joining the two sections when forming the overall surgical device. Such would allow for a modular construction while also sealing the joint from fluid ingress.
Regarding claim 8, in view of the combination in the rejection of claim 7 above, the connector comprises a joining member arranged to mechanically and electrically couple the distal portion of the feeding cable to the proximal portion of the feeding cable (via the structure of the splice 34 of Vitullo), wherein the joining member comprises a proximal end shaped to receive the proximal portion of the feeding cable and a distal end shaped to receive the distal portion of the feeding cable (see, for example, figure 4 of Vitullo showing the respective ends of 34 shaped to received respective portions of a feeding cable).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reid, JR. (US Pat. Pub. 2013/0178841 A1) as applied to claim 1 above, and further in view of Bliweis et al. (US Pat. Pub. 2008/0051776 A1).
Regarding claim 20, Reid fails to specifically provide for a sensor arranged to sense whether the deformable member has moved into the deployed configuration. Bliweis discloses a similar treatment probe as that of Reid that provides for an applicator to extend/retract relative to another member. Bliweis further provides for a position sensor 894 to determine the relative position between the probe and the other portion of the device (See claim 21). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the position sensor as in Bliweis with the device of Reid to provide for an exemplary manner of providing feedback to the operator so as to accurately determine the amount the applicator is extended relative to the deformable member. Such would ensure that the device is extended as required for treatment within the body.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reid, JR. (US Pat. Pub. 2013/0178841 A1) as applied to claim 1 above, and further in view of Turovskiy et al. (US Pat. Pub. 2005/0015081 A1).
Regarding claim 21, Reid fails to specifically provide that the probe further comprises a choke element disposed at a proximal end of the applicator. Turovskiy provides for a similar cooled microwave device, and specifically contemplates the use of a choke located at a proximal end of an applicator (see [0075] and [0100] discussing the choke). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a choke along the cable of Reid in view of the disclosure of Turovskiy to provide for a manner of improving the focus of energy delivery along the radiating portion of the applicator of Reid (see [0100] of Turovskiy providing for such a teaching).
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794